          Case 1:19-cr-00850-JSR Document 53 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
                                                   No. 19 Cr. 850 (JSR)
       - against -
                                                   NOTICE OF MOTION
PARKER H. PETIT and
WILLIAM TAYLOR                                     ORAL ARGUMENT REQUESTED

       Defendants.


       PLEASE TAKE NOTICE that upon the accompanying memorandum of law, dated

October 5, 2020, Defendant William Taylor will move this Court on a date and time to be

designated by the Court, before the Honorable Jed S. Rakoff, United States District Judge for the

Southern District of New York, at the Daniel Patrick Moynihan United States Courthouse, 500

Pearl Street, New York, New York, for an Order granting William Taylor’s motion in limine #1:

to exclude evidence relating to the MiMedx Audit Committee’s investigation and findings in

2018 and 2019.




                                               1
         Case 1:19-cr-00850-JSR Document 53 Filed 10/05/20 Page 2 of 2




       PLEASE TAKE FURTHER NOTICE, that pursuant to this Court’s Individual Rule of

Practice 9, answering papers, if any, shall be served on or before one week before trial, or

October 19, 2020.

Dated: Boston, Massachusetts              QUINN EMANUEL URQUHART
       October 5, 2020                    & SULLIVAN, LLP

                                           /s/ William Weinreb
                                          William Weinreb
                                          Michael Packard
                                          111 Huntington Ave., Suite 520
                                          Boston, MA 02199
                                          Tel: (617) 712-7100
                                          Fax: (617) 712-7200
                                          billweinreb@quinnemanuel.com
                                          michaelpackard@quinnemanuel.com

                                          William Burck
                                          Daniel Koffmann
                                          51 Madison Avenue, 22nd Floor
                                          New York, New York
                                          Tel: (212) 849-7000
                                          Fax: (212) 849-7100
                                          williamburck@quinnemanuel.com
                                          danielkoffmann@quinnemanuel.com

                                          Attorneys for Defendant William Taylor




                                             2
